Citation Nr: 1706862	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Salt Lake City, Utah, Regional Office of the Department of Veterans Affairs (VA) which granted service connection for migraine headaches and assigned a 0 percent rating, effective November 24, 2010.  A February 2012 rating decision denied TDIU.  A May 2013 rating decision increased the initial rating for migraine headaches from 0 to 30 percent.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran appeared at a January 2016 hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDING OF FACT

Migraine headaches have been shown to be manifested by very frequent, prostrating, and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent initial rating, but not greater, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that an initial rating in excess of 30 percent is warranted for migraine headaches as the disability is manifested by multiple headaches a week with characteristic prostrating attacks which necessitate the use of medication and severely interfere with his ability to interact with his family and to secure employment.  

Disability ratings are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating requires very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  
A January 2011 treatment record from M. Hammad, M.D., shows that the Veteran complained of "headaches described as throbbing and pulsating associated with phonophobia and photophobia lasting several hours at a time about five times a month."  The Veteran was diagnosed with migraine headaches and prescribed medication for use twice a day since he was having frequent headaches.  A February 2011 treatment record from Dr. Hammad states that the Veteran noted some improvement with the migraine headaches and was experiencing maybe one or two every other week.  

A March 2012 treatment record from J. Shumate, M.D., states that the Veteran was seen for chronic headaches.  The Veteran reported a history of "10 to 20 days per month of headaches" which were "fairly continuous for 5 or 6 days and then will let up for as long as a week or two at a time."  An October 2012 treatment record from Dr. Shumate reports that the Veteran received continued periodic Botox injections for intractable migraine headaches.  

At a May 2012 VA headaches examination, the Veteran complained of migraine headaches with nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The examiner noted that the migraine headaches lasted less than a day and were not manifested by characteristic prostrating attacks of migraine headache pain.  The doctor opined that the migraine headaches did not impact the Veteran's ability to work.  

In the August 2012 substantive appeal, the Veteran clarified that the examiner at the May 2012 VA headaches examination misinterpreted his responses.  He indicated that he was incapacitated when he had a migraine headache; went to a hospital emergency room four times over the preceding year due to the migraine headaches as the headaches were so severe as to make his prescribed medication ineffective; and he vomited frequent when experiencing a migraine headache.  

At an August 2013 VA headaches examination, the Veteran complained of migraine headaches with nausea, vomiting, sensitivity to light, and sensitivity to sound which occurred three to four times a month and typically lasted one to four days.  The examiner observed that the migraine headaches were productive of characteristic prostrating attacks of migraine headache pain "more frequently than once per month."  The VA physician's assistant acknowledged that the migraine headaches impacted the Veteran's ability to work and he could not work during migraine episodes.  However, the physician's assistant opined that the migraine headaches caused only intermittent symptoms, and when not experiencing a headache, the condition allowed for activity without restriction. 

At the January 2016 Board hearing, the Veteran testified that he experienced between one and three migraine headaches with pulsating head pain, nausea, vomiting, sensitivity to light, and sensitivity to sound, lasting between two to three days each week for the preceding seven years which were manifested by head pain, nausea, sensitivity to sound and light, and incapacitation.  He stated that the migraine headaches interfered with his personal and family activities and made him unemployable as "no employer wants to hire someone when they're out with migraines."  

At a December 2016 VA headaches examination, the Veteran reported experiencing an average of three migraine headaches a week and recently having a headache which lasted eight straight days.  The examiner observed that the migraine headaches were productive of characteristic prostrating attacks of migraine headache pain once every month.  The VA physician's assistant acknowledged that the migraine headaches impacted the Veteran's ability to work as a mechanic and he could not work during migraine episodes.  However, the physician's assistant opined that "the Veteran is capable of sedentary to light physical activity, based on his SC conditions alone, if he so chooses."  

The migraine headaches have been shown to be productive of episodic headaches with nausea, vomiting, sensitivity to light, and sensitivity to sound which occur every week; typically last one to four days; and result in characteristic prostrating attacks of migraine headache pain at least once every month.  The Veteran has testified on appeal that his migraine headaches have made him unable to work.  The Board finds that those findings most closely approximate the criteria for a 50 percent rating under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  That rating represents the maximum schedular rating for migraine headaches.  

The Board has considered whether the claim for an increased initial rating for the migraine headaches should be referred for consideration of the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  There is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular ratings do not contemplate a Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A Veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) (2016) for referral for an extra-schedular rating based on multiple disabilities when the combined effect is exceptional and not captured by schedular ratings.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the collective impact or compounding negative effects of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of the multiple service-connected disabilities that create such an exceptional circumstance to make the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The evidence in this instant appeal does not establish such an exceptional disability picture as to make the schedular ratings inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches during all relevant periods with the established criteria found in 38 C.F.R. § 4.124a, Diagnostic Code 8100 shows that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that ratings will be assigned for neurological disabilities based upon functional impairment and other symptomatology specific to migraine headaches.  The service-connected migraine headaches disability picture has been shown to encompass significant functional impairment which falls squarely within the diagnostic criteria for a 50 percent rating under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016) for all relevant periods.  Moreover, the Board further observes that the Veteran does not exhibit other related factors such as those provided by the regulation as governing norms.  The record does not show that the Veteran has required frequent hospitalizations for the disability.  There is also no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating. Therefore, the Board determines that referral of the claim for a higher rating for migraine headaches for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  

Therefore, the Board finds that the weight of the evidence demonstrates that an initial 50 percent rating, but not higher, is warranted for the migraine headaches.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to a 50 percent initial rating, but not higher, for migraine headaches is granted.  


REMAND

The report of a December 2016 headaches examination states that the Veteran was "now going to school so he is able to obtain a job that is less physically demanding."  In light of the above observation and considering the award of an initial 50 percent rating for migraine headaches, the issue of a TDIU should be readjudicated by the Agency of Original Jurisdiction as entitlement to TDIU requires an accurate assessment of the impairment associated with all service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


